Fitzsimons, J.
We agree with the justice sitting in Special Term that the complaint herein should have alleged that the check in suit was made payable to the order of Field, Chapman & Fenner, was indorsed by them, and as so indorsed was presented for payment to the defendant, and then refused.
Without such allegation the complaint was demurrable. 18 N. Y. Supp. 545.
For this reason and for the reasons assigned by the justice at Special Term, in his opinion, the judgment must be affirmed. Judgment affirmed, with costs to the respondent.
Van Wyck, Ch. J., and O’Dwyeb, J., concur.
Judgment affirmed, with costs to respondent.